MEMORANDUM **
Jackie Krienke appeals pro se from the Tax Court’s order denying her motion to *609vacate the Tax Court’s decision dismissing her petition for failure to prosecute. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review for an abuse of discretion, Thomas v. Lewis, 945 F.2d 1119, 1123 (9th Cir.1991), and we affirm.
The Tax Court did not abuse its discretion by denying Krienke’s motion to vacate because Krienke did not challenge the grounds for dismissal or show any other ground for relief from judgment. See id. at 1123-24. Further, the record does not support Krienke’s contention that the Tax Court conducted a de novo trial.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.